Citation Nr: 0201223	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  01-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the character of the appellant's discharge from 
military service for the period from January 1982 to January 
1984 constitutes a bar to payment of VA compensation 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel

INTRODUCTION

The appellant served on active duty from January 1982 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appellant testified at a hearing in November 2001.  
Subsequent to the hearing he submitted additional evidence in 
support of his claim that was received at the Board in 
November 2001.  He also submitted a waiver of consideration 
by the agency of original jurisdiction.  Therefore, the 
evidence will be considered by the Board in its appellate 
review.

Finally, the originals of the material submitted by the 
appellant in November 2001 were received at the Board in 
January 2002.  The evidence was originally submitted to the 
RO in September 2001 and then forwarded to the Board in 
October 2001.  However, due to external events, the mail was 
not delivered to the Board until January 2002.  As the 
material is duplicative of material already in the claims 
folder, it has been filed with the copies.


FINDINGS OF FACT

1.  The appellant's period of service from January 1982 to 
January 1984 was terminated by an Other Than Honorable 
discharge due to misconduct.

2.  The appellant's offenses leading to his January 1984 
discharge consisted of three periods of being absent without 
official leave (AWOL), totaling 77 days, missing movement of 
his ship on two occasions, two occasions of disobeying a 
lawful order, and wrongful use of marijuana.

3.  There were no compelling circumstances to warrant the 
appellant's periods of being AWOL, nor was any justification 
provided for missing movements, disobeying orders, or 
wrongfully using marijuana.

4.  The appellant was not insane at the time of any of his 
offenses.


CONCLUSION OF LAW

The appellant's discharge from his only period of active 
military service, January 1982 to January 1984, was issued 
under dishonorable conditions for VA purposes, thereby 
creating a bar to payment of VA compensation benefits based 
on that period of service.  38 U.S.C.A. §§ 101(2), 101(18), 
5107, 5303 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.12, 
3.354 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that the appellant's DD Form 
214 indicates that he had active service from January 1982 to 
January 1984.  However, personnel records associated with the 
claims folder indicate that the appellant served on active 
duty from May 1982 to January 1984, with four months and 10 
days of prior inactive duty.  Because of the official nature 
of the separation certificate, the Board finds that the dates 
of active duty reflected on the appellant's DD Form 214 best 
reflect his period of active service.

A review of service medical records (SMRs) associated with 
the claims folder indicates that the appellant was treated 
for several complaints from May 1982 to March 1983.  The 
complaints involved foot problems, back pain, neck pain 
identified as mild adenopathy, sore throat, dizziness, 
athlete's foot, and several instances of viral symptoms.  At 
his January 1982 entrance physical examination, the appellant 
indicated that he had no history of a psychiatric problem.  

An entry dated in March 1983 reflects that the appellant was 
evaluated by a corpsman on his ship.  The entry noted that 
the appellant presented in a state of confusion.  The entry 
further noted that the appellant's basic ability to 
communicate during the interview was impaired at best.  The 
appellant had difficulty following the questions and was 
reported to have an inability to follow a thought process for 
any length of the time.  The corpsman noted that the 
appellant denied current drug usage but remarked that he was 
personally aware of the appellant's heavy drinking.  The 
appellant related a long history of drug use prior to 
military service.  The corpsman prepared a referral for a 
mental health evaluation.

The appellant was then evaluated by the chairman of the 
mental health department at Keesler Air Force Base (AFB) in 
March 1983.  The psychiatrist noted that the appellant 
related that his "perspective was somewhat out of 
perspective", that he was not thinking clearly and that he 
was under a lot of stress on his ship.  The appellant said 
that he sometimes would get so tense that he could not think 
or function and that his mind would draw a blank.  The report 
further noted that the appellant complained of experiencing 
anxiety and of a feeling of being up tight with knots in his 
stomach and sensations like a cloud in his mind.  The 
appellant related that he felt stressed over his current 
duties as a mess cook.  He admitted that he was also uptight 
in high school and quit.  The examiner provided a diagnosis 
of adjustment disorder with anxious mood versus an 
occupational problem.  He also said that the appellant was 
fit for duty.  No medications were indicated and the 
appellant's vegetative functions were described as stable.

The appellant was treated for phantom pain of his right first 
digit in May 1983.  He was afforded a discharge physical 
examination in December 1983.  No psychiatric problems or 
symptoms were noted on the examination.

The personnel records associated with the claims folder 
indicate that the appellant began his active duty in May 
1982.  Upon completion of basic training he received training 
as a radioman from July to December 1982.  While a student at 
radioman school, the appellant was AWOL for two days in 
October 1982.  He was given nonjudicial punishment (NJP) for 
the offense.  He was counseled that he was being retained in 
the service but that further misconduct could result in 
disciplinary action and processing for administrative 
discharge.  Upon completion of his radioman training the 
appellant was assigned to a ship in that capacity.  

The appellant reported aboard his ship in December 1982.  He 
went AWOL for 35 days between July and August 1983.  The 
appellant was given NJP in September 1983.  He was found 
guilty of being AWOL, missing movement of the ship, and 
wrongful use of marijuana.  A teletype message in the records 
indicates that the appellant was recommended for substance 
abuse rehabilitation in September 1983.  The message 
indicated that the appellant demonstrated a potential for 
further service pending completion of treatment at a 
rehabilitation center.  Arrangements were to be made upon the 
ship's return to port.  However, there is no indication in 
the records that the appellant was ever referred for 
rehabilitation.

The appellant was again given NJP in October 1983.  The 
charges were for failure to go or be at appointed place of 
duty and disobeying a lawful order.  The appellant then went 
AWOL again on October 30, 1983, and remained in this status 
until December 8, 1983.  He was given NJP for his AWOL 
period, missing movement, and disobeying a lawful order in 
December 1983.

The appellant's onboard command then sent a message to higher 
authority requesting permission to discharge the appellant 
for misconduct as evidenced by four NJPs within the current 
enlistment.  The message noted that the appellant was 
afforded the opportunity to consult with a lawyer but 
declined.  The appellant was also advised that if his 
separation was approved it might be under other than 
honorable conditions.  The appellant's performance for the 
previous year was described as unsatisfactory in the extreme.  
His work performance was noted to be sloppy and he required 
constant supervision to ensure completion.  He was 
consistently late for quarters and was insolent to both his 
peers and superiors within his division.  Because of his 
chronic unauthorized absences and unreliability, his access 
to radio spaces was removed.  The evaluation further stated 
that the appellant's attitude toward the Navy was disdainful 
and his presence on the ship was a nuisance.  It was noted 
that the appellant was counseled numerous times by the 
leading chief radioman, division officer, executive officer 
and commanding officer.  The appellant's desire to leave the 
Navy was described as an obsession which could not be dealt 
with due to his deteriorating attitude and negative response 
to all positive measures that the command had endeavored to 
enact.

The authority to discharge the appellant was received in 
December 1983.  He was then discharged in January 1984 under 
Other than Honorable (OTH) conditions due to misconduct.

The appellant submitted a claim for disability compensation 
in March 1999.  He sought entitlement to service connection 
for schizophrenia.  No source of treatment was identified on 
the application for benefits.

The RO contacted the appellant in April 1999 and notified him 
that anytime a discharge was not considered to be honorable, 
VA would have to make a decision if the individual was 
eligible for VA benefits.  He was informed that the Navy had 
said that his service was not honorable.  Therefore, VA would 
have to make a decision about his character of service.  The 
appellant was instructed to read enclosed regulations, to 
provide information about the events that lead to his 
discharge, to send evidence to support his assertions, and to 
tell the RO why he thought his service was honorable.  He was 
also instructed to tell the RO if he wanted a hearing.

In April 1999, the appellant submitted a copy of a March 1986 
State of Michigan disability examination report.  The 
examination report shows that the appellant had been treated 
since the fall of 1985.  The appellant was noted to complain 
of auditory and visual hallucinations.  He said that he had 
experienced the symptoms for a number of years.  He related 
that they accelerated when he was in the Navy.  He related 
that his alcohol use increased with increased pressure.  The 
appellant had been through detoxification on two prior 
occasions.  The appellant gave a history of using drugs prior 
to his Navy service.  He felt that an acid trip had "messed 
up" his mind.  He reported that he quit taking drugs at that 
time but still drank alcohol.  He then joined the Navy.  His 
alcohol use increased after service and required 
hospitalization.  It was reported that the appellant wanted 
to stay in the service but the pressure, alcohol and his 
hallucinations caused him to be discharged.  The appellant 
was diagnosed with schizophrenia.

The appellant also submitted treatment records from the St. 
Joseph County Mental Health Services Board for the period 
from October 1985 to January 1990.  The records indicate that 
the appellant was brought in for evaluation by his father in 
October 1995.  The initial assessment report shows that the 
appellant gave a history of alcohol and drug abuse during his 
teenage years, to include multiple uses of LSD (lysergic acid 
diethylamide).  The appellant joined the Navy and increased 
his drinking due to pressures he felt from his job.  The 
assessment also noted that the appellant said that he wanted 
to stay in the service but that they did not get him the 
right help.  After his discharge, he continued to drink and 
first sought help in October 1985.  The remainder of the 
records consist primarily of periodic updates on the 
appellant's status.  

The appellant submitted a personal statement in June 1999.  
He said that, when he joined the Navy, he felt he might make 
a career out of it.  He went to radioman school after basic 
training.  While at school, he felt nervous a lot of the 
time.  This feeling increased and it seemed like he could not 
keep track of things or concentrate on things he knew that he 
could do.  He said that he thought that if he could get away 
for a little while, things would be fine.  He then went AWOL 
for the first time.  After his return to the school, he could 
not explain why he had left.  He still felt nervous but 
thought things would be better at his next duty station.  He 
reported to his ship while it was in a shipyard.  His 
nervousness and confusion continued.  He was taken for an 
evaluation at Keesler AFB.  He said he was sent back to duty.  
Since he was still having problems, he went AWOL again, 
hoping that the time away would help.  His parents talked him 
into going back to his ship.  He said that he asked to see a 
doctor again but was not allowed to.  He again went AWOL and 
returned home to his parents.  It was after this episode that 
he was discharged.  He said that he got a job after service 
but the noise made him more nervous and the problems in his 
head did not go away like he thought they would after he left 
the Navy.

The RO issued a rating decision in July 2000 that determined 
that the appellant was not insane at the time he committed 
his offenses in service.  The RO also issued an 
administrative decision that same month which held that the 
appellant's discharge was a bar to VA disability compensation 
benefits.  It was determined that the appellant's offenses 
were of such a severe nature and frequency as to constitute 
willful and persistent misconduct.  Notice of the decisions 
was provided in July 2000.

The appellant testified at a hearing in November 2001.  The 
representative argued that the appellant should not have been 
allowed into the service in the first place.  Once he was in 
the service, he did not receive the proper treatment.  He 
also argued that the appellant should have received a more 
lenient discharge.  The appellant was questioned about his 
AWOL offenses.  The appellant explained that it seemed if he 
could get away from his duties "the stuff" inside of his 
head would go away for awhile.  The appellant was asked if he 
knew it was wrong to go AWOL.  He responded that he did not 
see himself as abandoning his buddies.  He would go home but 
his parents would tell him he had to go back.  He said he did 
not think it was wrong.  

After the hearing the appellant submitted a letter from F. 
Wilson, M.D., of the Community Mental Health Hospital of St. 
Joseph County, dated in August 2001, and received at the 
Board in November 2001.  Dr. Wilson's letter was written to 
the appellant's representative and was in response to 
questions contained in a letter from the representative.  (A 
copy of the representative's letter was not submitted to the 
RO or Board).  Dr. Wilson noted that he had reviewed the 
entire file provided to him by the appellant's 
representative.  This included service and personnel records.  
He also noted that the appellant had been seen at the 
hospital since October 1985.  Dr. Wilson said that he was 
asked whether it was at least as likely as not that the 
appellant's current schizophrenia was the cause of his 
erratic behavior, drug and alcohol abuse, and desertion in 
service.  Dr. Wilson said that the schizophrenia was the 
cause of the appellant's blanking out and erratic behavior.

Dr. Wilson said that he felt the appellant began experiencing 
the prodromal symptoms of schizophrenia in service, 
especially toward the end of his service.   He referred to 
the psychiatric consultation in March 1983 which reported 
that the appellant said that he had sensations "like a cloud 
in my mind."  Dr. Wilson said that this was clearly an early 
sign of schizophrenia where there is thought blocking.  He 
pointed to other findings in the consultation as evidence of 
the appellant beginning to lose contact with reality.  Dr. 
Wilson also noted that he had been asked if the appellant 
might not have been in control of his mental facilities at 
the time of his discharge.  He said that the appellant was 
not in control.  He said the basis for this opinion was not 
just the subsequent deterioration but the fact that the 
appellant's functioning deteriorated in the Navy.  He 
referred to the several visits to sick call as evidence that 
the appellant was deteriorating and not able to carry out his 
normal functioning.  Dr. Wilson incorrectly stated that the 
appellant was discharged in October 1984.  He also said that, 
at that point, it was fairly clear that the appellant had 
suffered a schizophrenic break.  Finally, Dr. Wilson said 
that the appellant had a considerable record with the 
hospital, which documented his chronic undifferentiated 
schizophrenia.

II.  Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2001).  
A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18) 
(West 1991); 38 C.F.R. § 3.12(a) (2001).

The provisions of 38 C.F.R. § 3.12(b) set out conditions 
under which discharge or release from service constitutes a 
bar to the payment of pension or compensation benefits.  
However, such benefits will not be barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided in law and regulation.  38 U.S.C.A. § 
5303(b) (West 1991).

With the exception for insanity, benefits are not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4) 
(2001).  "This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious."  Id.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n) (2001).

With respect to insanity VA regulations provide:

An insane person is one who, while not 
mentally defective or constitutionally 
psychopathic, except when a psychosis has 
been engrafted upon such basic condition, 
exhibits, due to disease, a more or less 
prolonged deviation from his normal 
method of behavior; or who interferes 
with the peace of society; or who has so 
departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belongs 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resides.

38 C.F.R. § 3.354(a) (2001).

This definition must be interpreted in light of the commonly 
accepted definition of "insanity."  VAOPGCPREC 20-97.  In 
that opinion, the General Counsel of the VA in May 1997 
discussed the intended parameters of the types of behavior 
which were defined as insanity in 38 C.F.R. § 3.354(a).  It 
was indicated that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity did not fall 
within the definition of insanity in that regulation.  It was 
further indicated that a determination of the extent to which 
an individual's behavior must deviate from his normal method 
of behavior could best be resolved by adjudicative personnel 
on a case-by-case basis in light of the authorities defining 
the scope of the term insanity.  It was stated that the 
phrase "interferes with the peace of society" in the 
regulation referred to behavior which disrupted the legal 
order of society.  It was also stated that the term "become 
antisocial" in the regulation referred to the development of 
behavior which was hostile or harmful to others in a manner 
which deviated sharply from the social norm and which was not 
attributable to a personality disorder.  It was indicated 
that the reference in the regulation to "accepted standards 
of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  It 
was stated that the regulatory reference to "social customs 
of the community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statute requires that the insanity 
exist only at the time of the commission of an offense 
leading to a person's discharge and not that insanity must 
cause the misconduct.  That is, there need not be a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145, 154 (1996).

A review of the appellant's offenses reveals an ever-
increasing level of wrongdoing on the part of the appellant.  
His first offense was for being AWOL for two days.  He 
received counseling after that episode and appeared to 
respond favorably until July 1983.  At that point he was 
stationed on a ship, which concededly was not the most 
desirous of duties as it likely entailed hardships beyond a 
shore assignment.  The appellant went AWOL for 35 days, 
missed movement of the ship, and used marijuana.  By missing 
movement, it meant that the ship was without a trained 
radioman, an important member of the crew.  He received NJP 
for the offense in September 1983 but soon thereafter failed 
to go to his place of duty and disobeyed a lawful order.  
Following punishment for those offenses, he went AWOL from 
October to December 1983 for a period of 40 days.  He again 
missed movement and was also charged, and found guilty, of 
disobeying a lawful order.

The personnel records show that attempts were made to salvage 
the appellant's enlistment.  He was counseled in October 1982 
and the one message indicates that he was favorably 
considered for alcohol rehabilitation by his unit in 
September 1983.  However, he committed additional offenses 
and was ultimately discharged.

When the totality of the appellant's offenses are considered, 
the Board concludes that they rise to the level of willful 
and persistent misconduct.  The two month-long periods of 
AWOL are serious, as are the two occasions of missing 
movement of the ship.  The appellant's offenses were not 
minor, particularly given the nature of his duties aboard 
ship and the expectations of a radioman with a security 
clearance.  See Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).

In reaching this conclusion the Board has also considered the 
appellant's several statements and testimony.  He failed to 
express any explanation that would alter the Board's finding.  
He repeatedly stated that his thoughts at the time were that 
things would get better if he could get away for awhile.  The 
Board acknowledges that the appellant testified in November 
2001 that he did not think that he had done something wrong 
by going AWOL.  However, the Board does not find this 
persuasive as the appellant was also found guilty of 
disobeying orders and using marijuana in addition to the 
AWOL.  He did not say that he felt that he was not wrong in 
committing those offenses.  Moreover, there is no indication 
in the SMRs that the appellant was not able to understand the 
consequences of his actions.

In finding that the appellant's offenses in service amounted 
to willful and persistent misconduct, only a showing of 
insanity as required under 38 U.S.C.A. § 5303(b) and 
38 C.F.R. § 3.354(a) will overcome the character of discharge 
and consequent bar to benefits.  38 C.F.R. § 3.12(b).  

The Board notes that Dr. Wilson has written a very favorable 
letter in support of the appellant's claim.  He believes that 
the appellant suffered from schizophrenia while on active 
duty.  He further stated that he felt that the appellant was 
not in control of his facilities at the time he was in 
service.  He does not point to any strong evidence of this.  
Rather he said that the several instances of sick call visits 
by the appellant, along with the March 1983 evaluation 
demonstrate that the appellant was deteriorating in service.

The Board further notes that the March 1986 psychiatric 
disability evaluation does not make any reference to the 
appellant's lack of control of his faculties, his ability to 
make decisions, or judge right from wrong.  There is a 
discussion of some reality impairment.  However, there is no 
finding that the appellant was unable to understand his 
actions or take responsibility for them.  He was deemed 
competent to handle any insurance benefit funds.  To be sure, 
the appellant clearly exhibited symptoms of a mental illness, 
but the report does not reflect any findings that would 
indicate he met the definition of insanity under 38 C.F.R. 
§ 3.354(a).

While the appellant is not required to meet the definition in 
1986, it is persuasive that his mental status is such that it 
does not satisfy the criteria.  Especially when the 
examination in March 1986 is much closer in time to the 
appellant's period of service as opposed to Dr. Wilson's 
opinion, albeit based on hospital records, some 22 years 
later.  Moreover, the clinical records from Dr. Wilson's 
facility, records listed as from St. Joseph's County Mental 
Health Services Board, do not support a conclusion that the 
appellant met the definition of insanity during service.  The 
records document that the appellant had an alcohol problem, 
requiring detoxification on two occasions and hospitalization 
on a third.  They noted that as long as the appellant did not 
drink and took his medications his reality contact was 
adequate.  The records clearly document that his ability to 
function was directly related to his alcohol intake.  

The appellant was given a psychiatric evaluation in service 
in March 1983.  The examiner was the chairman of the 
department at the Keesler AFB facility.  He recorded the 
symptoms that Dr. Wilson interpreted as signs of 
schizophrenia yet did not feel that was the case at that 
time.  The Air Force psychiatrist had access to the 
appellant's SMRs and did not conclude that the routine visits 
to sick call were signs of deterioration and an inability to 
be accountable for his actions.  To the contrary, the Air 
Force psychiatrist elicited a lengthy list of symptoms and 
concluded that the appropriate diagnosis was adjustment 
disorder with anxious mood versus occupational problems.  The 
appellant was found to be fit for duty and was returned to 
his ship.  

The appellant was afforded a separation examination in 
December 1983.  There were no psychiatric abnormalities 
noted.

In summary, there is no contemporaneous evidence in service 
that the appellant suffered from insanity due to a disease or 
that he did not know or understand the nature or consequences 
of his acts or that what he was doing was wrong.  Zang v. 
Brown, 8 Vet. App. 246, 254 (1995); VAOPGCPREC 20-97.  The 
1986 disability examination and treatment records from 1985 
to 1990 also do not support a conclusion that the appellant 
was insane in service.  In fact, he was determined to be 
competent to handle his insurance benefits.  The only 
evidence to support the conclusion of insanity in service is 
the opinion of Dr. Wilson.  The Board finds that, for the 
reasons stated, the other evidence of record is more 
persuasive.  The Board consequently finds that there is a 
preponderance of the evidence against the claim--the 
appellant was not insane at the times he committed his 
offenses in service.  Therefore, his discharge under Other 
Than Honorable conditions is a bar to VA disability 
compensation benefits.

The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant under Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 3.102 (2001), but does not find the 
evidence is of such approximate balance as to warrant its 
application.  Rather, the Board finds that the preponderance 
of the evidence is against the claim.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106- 475, 114 Stat. 2096, which became effective during 
the pendency of this appeal.  Codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law is applicable to the appellant's 
claim.  38 U.S.C.A. § 5107 note (West Supp. 2001).  (VA has 
also issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).)  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.  The 
appellant submitted the proper form to claim disability 
compensation benefits in March 1999 along with a copy of his 
DD Form 214 to demonstrate his military service.

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2001), requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2001).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to assist by way of providing notice.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2001) and established by 
regulation.  66 Fed. Reg. 45630-32.  This section of the VCAA 
and new regulation sets forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

The appellant was contacted by the RO in April 1999 and 
advised that entitlement to benefits required honorable 
service.  The appellant was further advised that his 
discharge was considered by the military to not be honorable.  
He was then informed as to the evidence he should submit to 
support his claim.  He was also informed of his right to have 
a hearing.

The appellant never identified any source of evidence that 
required VA's assistance to obtain.  However, he did submit 
private treatment records and a personal statement in support 
of his claim.  He later testified at a hearing and then 
submitted additional medical evidence after the hearing.

The appellant and his representative were notified in a 
statement of the case issued in November of the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  The Board also 
finds that the VA has complied with the spirit and the intent 
of the duty to assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.

The Board has considered the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993) for possible prejudice to the appellant by 
the Board's decision to not remand the case to the RO.  
However, as indicated in the above discussion, the appellant 
has been afforded the rights and notices required under the 
VCAA and the newly promulgated duty to assist regulations.  
The evidence has been developed and weighed.  Accordingly, 
for the reasons stated above in the analysis of the 
application of the VCAA and the recently published duty to 
assist regulations, the Board concludes that the appellant 
would not be prejudiced by the Board's action without remand 
to the RO.


ORDER

The appellant's discharge from service was under dishonorable 
conditions, and thereby constitutes a bar to VA compensation 
benefits.  The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

